Per Curiam.
This writ of error was taken to a peremptory writ of mandamus issued by the Circuit Judge commanding the mayor and clerk of the municipality to issue and deliver to the relator a warrant of the city for $3500.00 and to receive from relator a deed purporting to convey real estate to the city.
It does not appear that the city authorities had duly purchased and accepted the' property and had duly ordered the warrant to be issued, therefore mandamus is not applicable.
Reversed.
*290Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., concur.